Citation Nr: 0525947	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which denied the veteran's petition to reopen 
a previously denied claim for service connection for a low 
back disorder.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In a December 1983 decision, the Board denied the 
veteran's claim for service connection for a low back 
disorder.

3.  More recently, in June 1997, the RO denied the veteran's 
petition to reopen this claim and, although notified of that 
decision and apprised of his procedural and appellate rights, 
he did not appeal.

3.  The additional evidence submitted since that June 1997 RO 
decision is cumulative of evidence already of record and does 
not provide the facts necessary to substantiate this claim.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2000 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.
In the case at hand, the veteran was sent a VCAA letter in 
January 2005 explaining the type of evidence (i.e., new and 
material) required to reopen his claim and, if reopened, the 
type of evidence needed to substantiate his claim on the 
merits.  


The letter also indicated what evidence he was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letter nonetheless explained that he 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the VCAA 
notice therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Since this VCAA notice was not sent until January 2005, this 
was several years after the RO's initial adjudication of the 
claim in February 2000.  So this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued until 
after the initial RO adjudication in question - because the 
VCAA did not yet exist when the RO initially adjudicated the 
claim, VA does not have to vitiate the initial decision and 
start the whole adjudicatory process anew.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
Here, the January 2005 VCAA notice provided the veteran with 
ample opportunity to respond before his appeal was certified 
to the Board in June 2005.  He and his representative also 
had an opportunity to identify and/or submit additional 
supporting evidence in response to the March 2005 
supplemental statement of the case (SSOC), wherein the RO 
readjudicated the claim based on any additional evidence that 
had been received since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
But there was no indication he has any additional relevant 
evidence to submit or which needs to be obtained.  His 
representative submitted statements in June 2005 and more 
recently in August 2005.  So under these circumstances, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).  
Consequently, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The veteran has not been provided a VA examination to 
determine whether his current low back disorder is related to 
his service in the military.  In this regard, 38 C.F.R. § 
3.159(c)(4)(iii) provides that 38 C.F.R. § 3.159(c)(4) 
"applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured."  
Here, since the claim is not being reopened, the veteran is 
not entitled to an examination for a medical nexus opinion.

The veteran's claim for service connection for a low back 
disorder was first considered and denied by the RO in a May 
1982 rating decision.  The claim originally was denied on the 
basis that his low back disorder was not shown to have been 
incurred or aggravated during service by the evidence then of 
record.  In denying his claim, the RO found that his back 
complaints during service were acute and transitory and 
responded to treatment, without chronic residuals.  
He appealed the RO's decision to the Board.



And in December 1983, the Board confirmed the RO's denial of 
service connection for a low back disorder.  In denying the 
claim on appeal, the Board considered the veteran's service 
medical records and private medical records.  The Board 
concluded his low back disorder clearly and unmistakably 
preexisted his military service and that there was no 
evidence of an increase in the severity of his low back 
disorder during service beyond its natural progression.  
[Note:  In 1983, the Board was the final adjudicator of 
claims for VA benefits.  Unlike today, there was no United 
States Court of Appeals for Veterans Claims (Court), which 
did not come into existence until 1988.  So there was no way 
of appealing the Board's 1983 decision.]

As for the information contained in the veteran's service 
medical records, a November 1965 Report of Medical 
Examination showed that he was found to be unqualified for 
service due to a draining pilonidal cyst.

A December 1966 statement from R. P. Valt, M.D., associated 
with the veteran's service medical records, reported that he 
had treated the veteran for a herniated disc.  

An April 1967 statement from M. J. Langsam, M.D., indicated 
the veteran had a "mechanical[ly] weak back."

The report of a June 1967 orthopedic examination indicates 
the veteran related a history of low back pain upon bending 
for the previous 3 years, so dating back to 1964/65 (i.e., 
prior to service).  But objective clinical examination was 
negative for a disqualifying defect or abnormality involving 
his back.  And he began serving on active duty in the 
military that same month, June 1967.

The veteran's May 1969 Report of Medical Examination for 
separation from service is negative for a back disorder and 
shows a normal clinical evaluation of his spine and 
musculoskeletal system.



In June 1969, the veteran was seen for complaints of low back 
pain after lifting a "106" several days earlier.  Objective 
physical examination showed a pelvic tilt down to the left; 
and straight leg raising was positive; and his left calf was 
3/4 inch smaller than his right calf.  Treatment included 
medication, heat, and exercise, but heavy lifting was 
discouraged.

The veteran's military service ended in June 1969.

A May 1973 report from Dr. Markert stated the veteran had 
sought treatment for pain in the "lower middle area" of his 
back and in his left leg.  The diagnosis was "lumbar left 
sacroiliac rt."

A March 1980 letter from K. A. Morrissey, M.D., states that 
he first evaluated the veteran for back and left hip pain in 
1978, and that X-rays showed discogenic disease at L4-L5, 
with spurring of the 5th vertebra.

An October 1980 letter from J. B. Margolies, M.D., also 
showed diagnoses of discogenic disease and left sciatica.

In April 1997, the veteran filed a petition to reopen his 
previously denied claim for service connection for a low back 
disorder.  And in June 1997, after considering the evidence 
mentioned, the RO determined it was not new and material and, 
therefore, insufficient to reopen his claim.  Other evidence 
considered by the RO included his VA medical records, dated 
from November 1996 through April 1997, showing treatment for 
coronary artery disease, status-post coronary artery 
bypass graft surgery, and right-sided pain after meals.

The veteran filed his current petition to reopen his claim 
for service connection for a low back disorder in May 1999.  
The RO approached his claim properly, as an issue of whether 
new and material evidence had been received to reopen this 
previously denied claim.  And in the February 2000 rating 
decision in question, the RO found that the evidence received 
since the prior denial was new, but still not material, 
as the private medical records did not show the veteran's low 
back disorder was incurred or aggravated during his service.  
This appeal ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE).  See 38 U.S.C.A. 
§§ 5109A, 7103(a) (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1100(a), 20.1103, 20.1104 (2004).  When the Board affirms 
a determination of the RO, that determination is subsumed by 
the final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  Once the Board's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  
See 38 U.S.C.A. § 5108.  

In this particular case at hand, the veteran did not file a 
motion for reconsideration of the Board's December 1983 
decision.  He also did not allege the decision involved CUE.  
Also, because, as mentioned, the Court did not come into 
existence until 1988, there was no appeal available beyond 
the Board when the Board issued that 1983 decision.  
Therefore, the Board's December 1983 decision is final and 
binding on him based on the evidence then of record and is 
not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.1100, 20.1104.  

In addition, within one year from the date of mailing the 
notice of the RO's decision, a notice of disagreement (NOD) 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  
If an NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final and binding on 
the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  And even where the veteran files 
an NOD, but fails to perfect his appeal within sixty days of 
the date on which the SOC was mailed or within one year from 
the date of mailing the notice of the decision (by filing a 
VA Form 9 or equivalent statement), the RO's determination 
becomes final and binding on him based on the evidence then 
of record.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an RO's 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD in 
response to the RO's June 1997 rating decision denying his 
petition to reopen his claim for service connection for a low 
back disorder.  Therefore, that decision is final and binding 
on him based on the evidence then of record and is not 
subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103.  However, if there is new and material 
evidence since that decision, the claim must be reopened and 
the former disposition reviewed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 



When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2004).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in May 1999, before this date, the 
new version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).



This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

The evidence added to the record since the RO's June 1997 
rating decision includes a letter from M. H. Kamalian, M.D., 
MRI reports, a CT scan report, and VA medical records.

The March 1993 letter from Dr. Kamalian states the veteran 
had a long-standing back problem, with radiculopathy to the 
lower extremities bilaterally in the posterior aspect.

An April 1993 MRI report from M.H.K. Diagnostic Medical 
Services indicates the veteran had a left lateral disc 
herniation at L3-4, a diffuse prolapse of the annulus at L4-
5, and a diffuse prolapse of the annulus at L5-S1.

An October 1996 VA X-ray report indicates the veteran had 
degenerative spondylosis of the lumbar spine.

A July 1997 CT scan report from Horton Memorial Hospital 
states the veteran had mild spinal stenosis at L3-4 due to 
degenerative changes, minimal spinal stenosis with large disc 
bulge at L4-5, and disc bulging with central disc herniation 
at L5-S1.  

A March 1998 MRI report from Horton Memorial Hospital 
indicates the veteran had significant degenerative changes of 
the lower lumbar spine, as well as the thoracic spine; disc 
herniation into the right neural foramen at L4-L5 with 
significant degenerative changes; and a small central 
herniation at L5-S1.

VA medical records dated from October 1999 through October 
2000 indicate the veteran was treated for left L5 
radiculitis, cervical spondylosis with chronic neck pain, and 
probable right shoulder rotator cuff tendonitis.

Also, in August 2000, the veteran and his wife testified at a 
hearing before a hearing officer of the RO.  According to the 
transcript, the veteran and his wife testified that he 
injured his back during service, and acknowledged that he had 
back problems prior to service.  The veteran also admitted 
that the physicians who examined him for enlistment into the 
military found that he had preexisting back problems, and he 
said he did not complain about his back problems during 
service because he was afraid of being deported back to 
Yugoslavia.  He also testified that he did not receive a 
complete physical examination when discharged from service 
and that he received treatment from Dr. Markert in 1972 and 
at the VA Medical Center (VAMC) in Northport for his back 
after his service.  His wife also testified that he told her 
about his back problems during service in letters he wrote 
her.

An October 2001 VA medical record noted a history of spinal 
spondylosis.

November 2002 and March 2003 VA medical records show the 
veteran had degenerative joint disease/osteoarthritis of the 
spine.

A January 2004 VA medical record shows the veteran has low 
back pain with left sciatica secondary to degenerative discs 
and a herniated disc.

A May 2004 VA MRI of the lumbar spine showed severe 
degenerative joint disease, bilateral neural foraminal 
encroachment, and bulging discs at L4-L5 and L5-S1; mild 
central canal stenosis at L3-L4 with moderate degenerative 
joint disease and bilateral neural foraminal encroachment; 
and moderate degenerative joint disease at L1-L2 and L2-L3.

A September 2004 VA medical record notes the veteran has 
lumbar spondylosis with facet arthropathy; there also was an 
indication to rule out left L4-L5 radiculopathy, and a 
history of avascular necrosis of the left hip.



The additional evidence submitted or otherwise obtained since 
the RO's June 1997 denial does not provide a basis for 
reopening the claim for service connection for a low back 
disorder because the additional evidence is not both new and 
material.  Although the veteran's recently submitted private 
medical records, VA medical records, and testimony before the 
RO are new, in that they were not previously of record, they 
are nonetheless immaterial to his claim for service 
connection for a low back disorder because they do not 
address what was missing at the time of the RO's June 1997 
rating decision, even when considered with the other evidence 
as a whole.

What was missing at the time of the June 1997 RO rating 
decision was evidence suggesting the veteran's preexisting 
low back disorder (which even he readily acknowledges he had) 
was aggravated during his military service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
The additional records submitted by him during the several 
years since that 1997 decision only refer to the more recent 
evaluation and treatment of his low back disorder, i.e., the 
current diagnosis and severity of it.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen a claim for service connection based on 
new and material evidence.).  These records do not suggest 
that his preexisting low back disorder underwent an 
appreciable increase in severity during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
See, too, Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); 
Hunt v. Derwinski, 1 Vet. App. 292 (1992) (temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are insufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened).



Also bear in mind there is no presumption of aggravation 
where a preexisting disability has been medically or 
surgically treated during service and the usual affects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  So the mere fact that the 
veteran was treated for low back pain in service is 
insufficient, in and of itself, to suggest aggravation of the 
preexisting disability.  This is especially true in the 
absence of any medical evidence suggesting this might have 
occurred in his particular instance.

Moreover, because the pre-service statements from the 
veteran's private physicians, associated with his service 
medical records, indicate he reported experiencing problems 
with his low back prior to his military enlistment 
examination, he is not entitled to the presumption of 
soundness when entering service.  And this, in turn, means VA 
does not have to show by clear and unmistakable evidence both 
that he had a preexisting disability and that it was not 
aggravated during service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).

In short, these additional records since June 1997 do not 
show a causal relationship between the veteran's service in 
the military and any current symptomatology or diagnoses 
involving his low back.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The 
Board is mindful of the veteran's arguments, including those 
he and his wife made during the hearing, that he is entitled 
to service connection because he was treated for low back 
pain while in the military and continued to receive treatment 
for his low back beginning several years after his military 
service, thus suggesting it was aggravated during service.  
But merely reiterating previously made arguments, without 
this independent verification, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).



Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a low back disorder.  And in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


